75 So. 3d 327 (2011)
HILLSBOROUGH COUNTY AVIATION AUTHORITY and Preferred Governmental Claim Solutions, Appellants/Cross-Appellees,
v.
Leroy GROOM, Jr., Appellee/Cross-Appellant.
No. 1D10-4676.
District Court of Appeal of Florida, First District.
October 24, 2011.
Rehearing Denied December 13, 2011.
Lauren M. Levy and Adam Levy of Levy & Levy, LLC, Tampa, for Appellants/Cross-Appellees.
Bill McCabe, Longwood, and Christopher M. Costello, Lake City, for Appellee/Cross-Appellant.
PER CURIAM.
AFFIRMED. See Homler v. Family Auto Mart, 914 So. 2d 1071 (Fla. 1st DCA 2005).
HAWKES, CLARK, and SWANSON, JJ., concur.